OTIS, Justice
(dissenting).
I cannot agree with the majority that the relators have the burden of conclusively disproving the employee’s testimony. This is not a rule we have heretofore applied in civil litigation and on the contrary, the respondent has the burden of proving by a fair preponderance of the evidence, first, that he sustained an injury; second, that it was work related; and third, that it was the cause of his disability. A fact finder is not bound by claimant’s uncorroborated testimony without reference to whether or not it is credible. As Judge McCarthy points out in his dissent and the majority concedes, there is nothing in the record to support a finding of injury in November 1973, and neither the osteopath nor the medical doctor who treated respondent in November 1973, recorded any history of such an injury. Dr. Steiner first was aware of that claim in July 1977.
It is contrary to all human experience that a patient, however unsophisticated, who is treated for trauma would fail to advise his doctor of the events which led to his injury, or that the treating physician would fail to record that essential information if it were furnished him.
Judge McCarthy’s conclusions are aptly supported by reference to black letter law: “ ‘physical facts which speak the truth unerringly cannot be overcome by oral testimony.’ * * * ‘Facts, proven to the point of demonstration, control as against mere declarations of witnesses.’ ”
There comes a point, even in workers’ compensation cases, where it is the duty of the court to reject testimony which is incredible, and in my opinion this is such a case.
I would reverse.